Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 1 of 9




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO: 9:19-cv-81160-RS

 APPLE INC.,

         Plaintiff,
 v.

 CORELLIUM, LLC,

          Defendant.

                                                             /

      CORELLIUM’S MOTION TO COMPEL PLAINTIFF TO PROVIDE BETTER AND
                 COMPLETE ANSWERS TO INTERROGATORIES

         Defendant CORELLIUM, LLC (“Corellium”), pursuant Federal Rule of Civil Procedure
 37 and Local Rules 7.1 and 26.1(g), respectfully moves this Court for an order compelling Plaintiff
 Apple Inc. (“Apple”) to properly and fully answer Corellium’s First Set of Interrogatories
 (“Interrogatories”) and to overrule Plaintiff’s objections, and states as follows:




                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILD NG - 222 LAKEV EW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 2 of 9
                                                                                                CASE NO.: 9:19-CV-81160-RS


                                              FACTUAL BACKGROUND
         On November 8, 2019, Corellium served its First Set of Interrogatories on Apple, which
 consisted of only twelve Interrogatories. See Exhibit 1. On December 19, 2019, Apple served its
 Responses and Objections to Corellium’s First Set of Interrogatories. See Exhibit 2. On January
 22, 2020, Apple served its Amended Responses and Objections to Corellium’s First Set of
 Interrogatories. 1 See Exhibit 3.
         In an attempt to resolve the objections contained in Apple’s responses without court
 intervention, Corellium, on several occasions, including December 21, 2019, January 3, 2020, and
 January 17, 2020 conferred with Apple. Additionally, on January 6, 2020, Corellium served Apple
 a Deficiency Letter (“Deficiency Letter”), to which Apple responded on January 15, 2020
 (“Response to Deficiency Letter”). See Exhibit 4. Despite Corellium’s attempts to avoid utilizing
 court resources, the parties have not been able to come to an agreement.
     1. Generic and Boilerplate Objections

         In its Answers, Apple asserts a considerable number of generic and boilerplate objections.
 See Exhibit 3. The Southern District, however, “as well as many other [Courts], disfavor[] ‘general
 objections’ that fail to discuss deficiencies in specific discovery requests.” 2
         In the instant action, Apple asserts boilerplate and generic objections to nearly every, if not
 all, of Corellium’s Interrogatories. See Exhibit 3. Apple contends, however, in its response to
 Corellium’s Deficiency Letter, that “even a cursory review of Apple’s discovery responses reveals
 that Apple’s responses do not in fact contain boilerplate objections” See Exhibit 4. Apple’s
 statement, however, is not only obviously incorrect but in bad faith as well.
         Indeed, Apple objects to Interrogatory Nos. 3, 5, 6, 7, 10, 11, and 12 on various bases,
 including confidentiality, proprietary information and trade secrets. See Exhibit 3. This
 notwithstanding, Apple fails to provide any explanation whatsoever relating to the privilege
 including the specific nature of the privilege, the subject matter, or even the parties involved.

 1
   The Parties, via email on January 15, 2020, agreed to extend Corellium’s deadline to file
 Corellium’s discovery motions to compel through Monday, January 27, 2020. See Exhibit 6.
 2
   See, e.g., Puccio v. Sclafani, No. 12–61840, 2013 WL 4068782, at *3 (S.D. Fla. Aug.12, 2013);
 see also Chavez v. Merchtil Commercebank, N.A., No. 10–23244–CIV, 2011 WL 1135005, at *1
 (S.D. Fla. Mar. 28, 2011) (overruling general objections because Plaintiff’s general objections
 failed to satisfy “the requirements of specificity required by Local Rule 26.1(g)(3)(A)”).
                                                    2
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 3 of 9
                                                                                                CASE NO.: 9:19-CV-81160-RS


 Guzman v. Irmadan, Inc., 249 F.R.D. 399, 401 (S.D. Fla. 2008) (citing to S.D. Fla., Local Rule
 26.1(G)(3)(b)) (“[g]eneralized objections asserting ‘confidentiality,’ attorney-client privilege or
 work product doctrine do not comply with local rule which requires that objections based upon
 privilege identify the specific nature of the privilege being asserted, as well as identifying such
 things as the nature and subject matter of the communication at issue, the sender and receiver of
 the communication and their relationship to each other, among others.”). Moreover, in light of the
 operative Protective Order [D.E. 49], this objection has no merit and any information that is
 confidential should be designated as such, but ultimately provided.
        In addition to Apple’s boilerplate objections, Apple further propounds the improperness of
 its Answers to Interrogatory Nos. 5, 6, 8, and 9 by qualifying its Answers with the statement:


 See Exhibit 3. Apple’s use of this language, however, is in direct conflict with Apple’s statement
 in its response to Corellium’s Deficiency Letter in which it assures it will “remove the ‘subject to,
 as limited by, and without having waiving any of the foregoing’ language from its Interrogatory
 Responses.” See Exhibit 4.
        Lastly, Apple objects to Interrogatory Nos. 3, 7, 8, and 10 on the basis that they are
 compound and that each should be counted as multiple Interrogatories. See Exhibit 3. However,
 consistent with Federal Rule of Civil Procedure 33, these Interrogatories contains subparts that are
 counted as one interrogatory. See Fed. R. Civ P. 33(a); see also New river Dry Dock, Inc. v. Falls
 at Marina Bay, L.P., 2008 WL 2620727, at * (S.D. Fla. June 30, 2008) (“construed the term
 ‘discrete subparts’ as meaning that “interrogatory subparts are to be counted as one interrogatory
 ... if they are logically or factually subsumed within and necessarily related to the primary
 question.”). In particular, Interrogatory Nos. 3 and 7 seek information relating to the central issue
 of reported bugs to Apple and Interrogatory Nos. 8 and 10 seek information relating to the central
 issue of payments made by Apple to Corellium for bugs. 3 Thus, the Interrogatories contains
 subparts that should be counted as one interrogatory.
     2. Particularized Objections to Interrogatories



 3
   Apple’s awareness of reported bugs as well as payments associated with these bugs is relevant
 to Corellium’s affirmative defenses and counterclaims, such as laches and acquiescence.
                                                3
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 4 of 9
                                                                                                CASE NO.: 9:19-CV-81160-RS


 Interrogatory Nos. 3 and 7:
        In Apple’s Answer to Interrogatory Nos. 3 and 7, Apple indicates that it will provide
 responsive documents in lieu of an answer. See Exhibit 3. However, Apple has not “identif[ied]
 the records from which the answer may be derived” as required by the Federal Rules of Civil
 Procedure. See Spadaro, 2012 WL 12862641, at *6 (“And moreover, although Federal Rule of
 Civil Procedure 33(d) does permit a party to answer an interrogatory by identifying the records
 from which the answer may be derived, the Rule requires that the responding party specify the
 records ‘in sufficient detail to enable the interrogating party to locate and identify them as readily
 as the responding party could.’”). Accordingly, Apple’s Answers are improper.
 Interrogatory No. 4:
        Apple objects to Interrogatory No. 4 on the basis that it is not proportional to the needs of
 the case because                                                                                                               See Exhibit
 3. Despite Apple’s contention, Apple’s awareness of Corellium’s employees is relevant to the
 instant lawsuit. In particular, Apple’s awareness of Corellium’s employee’s products, which would
 be included in the Interrogatory, is relevant to Corellium’s affirmative defenses, such as laches.


                                                                                                                                          .
 Apple’s awareness of Virtual and its technology is relevant to Corellium’s affirmative defenses
 and counterclaims. Accordingly, Apple’s objection is improper and must be overruled.
 Interrogatory Nos. 5 and 6:
        Apple objects to Interrogatory Nos. 5 and 6 on the basis that they are overly broad as they
 request information that is irrelevant to any claims in this case. See Exhibit 3. This, however, is
 simply untrue. Interrogatory No. 5, for example, seeks “why Apple was interested in acquiring
 Corellium,” which is undoubtedly relevant to Corellium’s affirmative defenses and counterclaims,
 such as laches and acquiescence. Id. Moreover, Interrogatory No. 6 seeks information pertaining
 to Apple’s opinion of the value of Corellium and its products and services, which again relates to
 Corellium’s affirmative defenses and counterclaims, including restraint on trade. Id.
 Interrogatory Nos. 8 and 9:
        Apple objects to Interrogatory Nos. 8 and 9 on the basis that the information requested is
                        or                                                                        See Exhibit 3. This objection,
                                                                      4
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 5 of 9
                                                                                                CASE NO.: 9:19-CV-81160-RS


 however, is improper and not conducive to the discovery process or in the spirit of fair discovery.
 Indeed, the Southern District, as well as other Florida courts, have found “these objections
 insufficient to preclude production of the requested information.” Simon v. Pronational Ins. Co.,
 No. 07-60757-CIV, 2007 WL 4893477, at *2 (S.D. Fla. Nov. 1, 2007); see also, Potts v. Ford
 Motor Company, No, 04-CV-74, 2005 WL 8163080, at *2 (N.D. Fla. May 26, 2009). Additionally,
 the assertion that documents are in possession of Defendant is not a valid objection. See Emergency
 Servs. 24, Inc. v. Federated Mut. Ins. Co., No. 11-60814-CIV, 2011 WL 5360080, at *11 (S.D.
 Fla. Nov. 4, 2011) (compelling production despite Plaintiff’s objection that “Defendant is already
 in possession of the same.”).
        Additionally, Apple objects to Interrogatory Nos. 8 and 9 because the definition of “value”
 is vague and ambiguous. See Exhibit 3. Initially, this objection is baseless because Interrogatories
 Nos. 8 and 9 specifically seek the value that Apple places on the bugs. Furthermore, Corellium
 defines “value” in Interrogatory No. 6, merely two Interrogatories prior to this objection. Id.
        As it relates to Interrogatory No. 9, Apple notes that


                      Id. As explained in Ecometry, the Southern of Florida found this type of answers
 lacking a “bona fide effort to respond to the interrogatory.” Ecometry, 2007 WL 9706934, at *8.
 Therefore, Apple should supplement its answer to this Interrogatory. Apple further objects to
 Interrogatory No. 9 because it seeks irrelevant information, arguing that the value of bugs
 submitted by Corellium’s employees in their individual capacity is beyond the scope of this case.
 See Exhibit 3. This, however, is not true. Indeed, the value of bugs submitted by Corellium’s
 employees is relevant to Corellium’s affirmative defenses and counterclaims, such as restraint of
 trade. As such, Apple’s objections are improper and must be overruled.
 Interrogatory No. 10:
        Apple additionally objects to Interrogatory No. 10 in that
                                                                                                                            is irrelevant to
 this lawsuit. Id. This, however, is not true as the total number of bugs and money paid goes directly
 to Corellium’s affirmative defenses and counterclaims. For example, such information is relevant
 to restraint of trade and unclean hands. As such, Apple’s objection must be overruled.
 Interrogatory No. 11:
                                                                      5
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 6 of 9
                                                                                                CASE NO.: 9:19-CV-81160-RS


        Apple objects to this Interrogatory on the grounds that the phrase
                               deems it vague and ambiguous. Id. This objection is frivolous on its face
 because Apple has used the same phrase in its responses to Corellium’s production request. As an
 example, Apple responds to Corellium’s Request for Production No. 33 with the following: “Apple
 does not believe that any person or entity offers virtualization services similar to those provided
 by Corellium or Corellium’s Products.” See Exhibit 5. It cannot now claim that the phrase deems
 the Interrogatory vague and ambiguous and then rely on the use of the same phrase.
        Apple further objects on the basis that the Interrogatory seeks information that is
 distortional and irrelevant. See Exhibit 3. The requests, however, are relevant and proportional to
 this action because the reason(s) for which Apple filed this action against Corellium, but not
 several other virtualization entities will support Corellium’s defenses. See Affirmative Defenses
 [D.E. 41]. In particular, it will explain the reasons why Apple does not believe other entities
 engaging in the same actions as Corellium are infringing its products and further relate to damages.
 Interrogatory No. 12:
        Apple objects to this request on the ground that the phrase
                                                                              renders it vague and ambiguous. See Exhibit
 3. These terms are used in Apple’s Amended Complaint, such that is difficult to understand how
 these terms render the Interrogatory vague or ambiguous. See generally Amended Complaint.
 Further, these terms are also used in Corellium’s Answer on pg. 6, “iEmu, an open-source iOS
 emulator,” and on pg. 7 “launched their first virtualization platform for iOS.” See Answers [D.E.
 41]. These are all terms utilized in the industry from which this case stems and to which Apple is
 certainly a successful participant.
        Moreover, Apple objects on the basis that this Interrogatory seeks information not relevant
 and not proportional to the needs of the case. See Exhibit 3. Corellium has made it clear in its
 Answer that Apple attempted to acquire Corellium’s technology. See Answer [D.E. 41]. Apple
 even responded to Interrogatory 6 that                                                                                           and that as
 part of the negotiation with Corellium, Corellium provided Apple with access to its technology.
 See Exhibit 3. The information requested in this Interrogatory is crucial and vital information to
 defend against Apple’s claims of infringement as Apple has long been aware of Corellium’s
 technology and even “encouraged its technology.” See Answer at 12 [D.E. 64].
                                                                      6
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 7 of 9
                                                                                                CASE NO.: 9:19-CV-81160-RS


                                       LOCAL RULE 7.1(A)(3) CERTIFICATION

        Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

 Defendant conferred via telephone calls with counsel for Plaintiff on December 21, 2019, January

 3, 2020, and January 17, 2020, regarding the relief sought herein. Plaintiff objects to the request

 sought herein.

 Dated: January 27, 2020                                           Respectfully submitted,




  By:                                                                 s/ Lizza C. Constantine
                                                                      JONATHAN VINE
                                                                      Florida Bar No.: 10966
                                                                      JUSTIN LEVINE
                                                                      Florida Bar No.: 106463
                                                                      LIZZA CONSTANTINE
                                                                      Florida Bar No.: 1002945

                                                                      COLE, SCOTT & KISSANE, P.A.
                                                                      Counsel for Defendant
                                                                      Esperante Building
                                                                      222 Lakeview Avenue, Suite 120
                                                                      West Palm Beach, Florida 33401
                                                                      Telephone (561) 383-9222
                                                                      Facsimile (561) 683-8977
                                                                      E-mail: jonathan.vine@csklegal.com
                                                                      E-mail: justin.levine@csklegal.com
                                                                      E-mail: lizza.constantine@csklegal.com


                                                                            and

                                                                    NORTON ROSE FULBRIGHT
                                                                    Counsel for Defendant
                                                                    2200 Ross Ave.
                                                                    Dallas, Texas 75201
                                                                    Telephone (214) 855-8000
                                                                    Facsimile (214) 855-8200
                                                                    Brett Govett, Pro hac vice
                                                                    E-mail: brett.govett@nortonrosefulbright.com
                                                                      7
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 8 of 9
                                                                                             CASE NO.: 9:19-CV-81160-RS


                                                                  Robert Greeson, Pro hac vice
                                                                  E-mail: robert.greeson@ nortonrosefulbright.com
                                                                  Jackie Baker, Pro hac vice
                                                                  E-mail: jackie.baker@nortonrosefulbright.com

                                            CERTIFICATE OF SERVICE

        IT IS HEREBY CERTIFIED that on January 27, 2020, the foregoing document was filed

 electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

 document is being served on all counsel of record identified on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

 by some other authorized manner, or a combination thereof, so as to comply with the requirements

 of Local Rule 5.4 and other applicable rules and procedures.



 SERVICE LIST

 Martin B. Goldberg
 mgoldberg@lashgoldberg.com
 rdiaz@lashgoldberg.com
 Emily L. Pincow
 epincow@lashgoldberg.com
 gizquierdo@lashgoldberg.com
 LASH & GOLDBERG LLP
 100 Southeast Second Street
 Miami, FL 33131

 Kathryn Ruemmler (pro hac vice)
 kathryn.ruemmler@lw.com
 Sarang Vijay Damle (pro hac vice)
 sy.damle@lw.com
 Elana Nightingale Dawson (pro hac vice)
 elana.nightingaledawson@lw.com
 LATHAM & WATKINS LLP
 555 Eleventh Street NW, Suite 1000
 Washington, DC 20004

 Andrew M. Gass (pro hac vice)
                                                                   8
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 93 Entered on FLSD Docket 01/27/2020 Page 9 of 9
                                                                                             CASE NO.: 9:19-CV-81160-RS


 andrew.gass@lw.com
 LATHAM & WATKINS LLP
 505 Montgomery Street, Suite 2000
 San Francisco, CA 94111

 Jessica Stebbins Bina (pro hac vice)
 jessica.stebbinsbina@lw.com
 LATHAM & WATKINS LLP
 10250 Constellation Blvd., Suite 1100
 Los Angeles, CA 90067

 Attorneys for Plaintiff,
 Apple Inc.




                                                                   9
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
